Citation Nr: 0723763	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  06-17 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for osteomyelitis of the left os calcis or heel bone.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from February 1939 to April 
1940 and from April to October 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied the veteran's claim for a 
rating in excess of 10 percent for osteomyelitis, os calcis, 
of the left heel (i.e., left calcaneus or heel bone).  The 
veteran disagreed with this decision in April 2006.  He 
perfected a timely appeal in May 2006 and requested an RO 
hearing.  He subsequently withdrew his RO hearing request in 
a written statement received at the RO in September 2006.  

In July 2007, a Board Deputy Vice Chairman granted the 
veteran's motion to advance the case on the docket pursuant 
to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The competent medical evidence shows that the veteran's 
service-connected osteomyelitis of the left os calcis or left 
heel bone is not manifested by a discharging sinus or other 
evidence of active infection within the past 5 years; he has 
pain in the left heel region but there is no objective 
evidence of current functional impairment.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 10 percent for osteomyelitis of the left os calcis or left 
heel bone have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 
4.71a, Diagnostic Code 5000 (2006).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in October 2005 and April 2007 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the veteran was effectively 
informed to submit all relevant evidence in his possession 
and received notice of the evidence needed to substantiate 
his claim, the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly v. 
Nicholson¸19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini II, at 119-
20, proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, the October 2005 VCAA 
notice was furnished to the veteran and his service 
representative prior to the December 2005 RO decision that is 
the subject of this appeal.  

The RO also provided the veteran and his service 
representative with notice of the Dingess requirements in 
April and May 2006.  However, the notice was post-decisional 
(i.e., after the December 2005 rating decision that is the 
subject of this appeal).  The Board is cognizant of recent 
decisions of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) pertaining to prejudicial 
error.  Specifically, in Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007), the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that, once an error is identified by the Veterans Court, 
the burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the earlier 
holding of the Veterans Court in Sanders that an appellant 
has the initial burden of demonstrating prejudice due to VA 
error involving: (1) providing notice of the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claim: (2) requesting that the 
claimant provide ant pertinent evidence in the claimant's 
possession; and (3) failing to provide notice before a 
decision on the claim by the agency of original jurisdiction.  
See also Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007).  

The presumption of prejudice raised by any timing deficiency 
with regard to the Dingess requirements would not have 
operated to alter the outcome in the instant case where the 
preponderance of the evidence is against a rating in excess 
of 10 percent for the veteran's osteomyelitis of the os 
calcis or left heel bone.  Thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  Under these circumstances, the 
presumption of prejudice is rebutted.  While the veteran does 
not have the burden of demonstrating prejudice, it is 
pertinent to note that the evidence does not show, nor does 
the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records and VA medical records, including VA 
examination reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
veteran was provided with October 2005 VA examination, which, 
when considered with the other evidence on file, is adequate 
for rating purposes.  In this regard, the Board notes that 
the VA examiner stated in October 2005 that the veteran's 
claims file, to include his service medical records, was not 
available for review.  However, the Board finds that a remand 
for an addendum to this examination report based on review of 
these records is not required because in cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, as 
will be explained below, the October 2005 examination showed 
that the veteran does not currently experience any functional 
impairment as a result of his service-connected osteomyelitis 
of the left heel bone.  Remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The evidence 
is sufficient to resolve this appeal; there is no duty to 
provide another examination or a medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Increased Rating for Osteomyelitis

The veteran's service-connected osteomyelitis of the left os 
calcis of the left heel has been evaluated as 10 percent 
disabling since April 1, 1946.  He appeals for an increased 
rating.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

An evaluation of 10 percent disabling is available under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5000 for 
osteomyelitis (whether acute, subacute, or chronic) that is 
inactive, following repeated episodes, without evidence of 
active infection in the past 5 years.  An increased rating of 
20 percent disabling is available for osteomyelitis with 
discharging sinus or other evidence of active infection 
within the past 5 years.  A 30 percent rating is available 
under DC 5000 for osteomyelitis with definite involucrum or 
sequestrum, with or without discharging sinus.  A 60 percent 
rating is available for frequent episodes of osteomyelitis 
with constitutional symptoms.  Finally, a maximum evaluation 
of 100 percent disabling is available under DC 5000 for 
osteomyelitis of the pelvis, vertebrae, extending in to the 
major joints, with multiple localization or with a long 
history of intractability and debility, anemia, amyloid liver 
changes, or other continuous constitutional symptoms.  See 
38 C.F.R. § 4.71a, DC 5000 (2006).

When he filed his increased rating claim in August 2005, the 
veteran, through his service representative, contended that 
his service-connected osteomyelitis of the left heel bone had 
worsened in recent years.  

Upon VA examination in October 2005, the veteran complained 
of intermittent pain in the left knee and left heel.  He 
reported being discharged from active service in October 1943 
due to a left heel problem.  The VA examiner stated that 
there was no claims file or service medical records to 
review.  The veteran had worked as a mechanic until he 
retired in 1984 and had not worked since that time.  His 
medical history included stepping on a nail and developing an 
infection in the left os calcis (calcaneus or left heel bone) 
at age 7.  The veteran stated that once every 2-3 months, his 
left heel pain became severe.  When that occurred, the 
veteran had a special ritual of putting some aspirin in a 
cloth, moistening the cloth, and then putting the cloth on 
his left heel for relief.  Physical examination showed that 
the veteran ambulated without any devices, favored the left 
heel with a limp because he had pain every day, identical 
findings in both heels, an incomplete range of motion in both 
ankle joints, and no areas of tenderness.  The VA examiner 
concluded that it was very doubtful that the veteran had 
current osteomyelitis.  X-rays of the veteran's left 
calcaneus were normal without evidence of a puncture wound of 
foreign body.  The VA examiner added "Today's examination is 
negative."  The impressions were status-post puncture wound 
left heel at age 7 with subsequent infection, details 
unavailable, and no disability.

In May 2007, the veteran notified VA that he had no further 
information or evidence to submit in support of his claim.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a rating in excess of 
10 percent for osteomyelitis of the left os calcis or left 
heel bone.  The only evidence in support of the veteran's 
increased rating claim is his subjective assertions of 
increased pain in the left heel.  After a comprehensive 
physical examination of the veteran's left heel, the VA 
examiner determined in October 2005 that it was doubtful that 
the veteran currently experienced any disability as a result 
of his service-connected osteomyelitis of the os calcis of 
the left heel.  X-rays of the veteran's left calcaneus taken 
in October 2005 were completely normal with no evidence of a 
puncture wound or foreign body.  Although the VA examiner 
acknowledged the veteran's subjective complaint of left heel 
pain, physical examination of the veteran's left heel was 
negative.  

In view of the foregoing, the Board finds that the medical 
evidence shows that the veteran's service-connected 
osteomyelitis of the left heel bone is not manifested by a 
discharging sinus or other evidence of active infection 
within the past 5 years.  While pain in the left heel region 
is apparent and the Board has considered 38 C.F.R. § 4.40, 
there is no objective evidence of current functional 
impairment.  The most recent VA examiner specifically 
determined that there is no current disability.  Under these 
circumstances, the Board finds that the preponderance of the 
evidence is against a rating in excess of 10 percent for 
osteomyelitis of the left os calcis or heel bone.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
Schafrath, supra, including the provisions of 38 C.F.R. § 
3.321(b)(1) (2006).  The veteran has been retired since 1984, 
including throughout the pendency of this appeal.  The 
evidence of record also does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his osteomyelitis of the left os calcis or heel 
bone has resulted in marked interference with his employment 
or necessitated frequent periods of hospitalization beyond 
that contemplated by the rating schedule.  The veteran did 
not indicate any significant work impairment when examined in 
October 2005; instead, he reported that he had been retired 
since 1984.  In the absence of such factors, the Board finds 
that the criteria for consideration for an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a rating in excess of 10 percent for 
osteomyelitis of the left os calcis or left heel bone is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


